Citation Nr: 1511974	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

 4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to service connection for sexual dysfunction, claimed as erectile dysfunction.

7.  Entitlement to service connection for urticaria.

8.  Entitlement to service connection for tinea versicolor of the neck.

9.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a notice of disagreement (NOD) on December 2011.  A Statement of the Case (SOC) was provided in December 2012.  The Veteran perfected his appeals with the timely submission of a VA Form 9 in January 2013.

A review of the Veteran's electronic claims file revealed nothing further pertinent to the appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Here, it is noted that the Veteran's attorney, in a February 2015 correspondence, inquired about the status of a pending request for a Board hearing that stems from the Veteran's January 2013 VA Form 9.  Although review of the claims file reveals that the Veteran initially checked a box indicating that he did not desire a Board hearing on the VA Form 9, the Veteran's attorney indicates that the Veteran actually intended otherwise.  The record further reflects that the Veteran has not been afforded a Board hearing.  Therefore, the Board finds that the Veteran should be scheduled for a hearing accordingly.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing or Travel Board hearing before a Board member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




